DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of copending Application No. 17/022,441 (herein ‘441). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially overlapping subject matter.
Regarding instant claims 1 and 2, the limitations are met by claims 1-3 and 6 of ‘441.  Claim 6 of ‘441 teaches a porous composite comprising: a porous base material; and a porous collection layer formed on said base material, wherein said collection layer includes the composite oxide catalyst which according to claim 1 and 3 comprises an oxide of cerium and praseodymium.

Regarding instant claim 10, claim 7 of ‘441 teaches wherein said base material has a honeycomb structure whose inside is partitioned into a plurality of cells by a partition wall, and at least some of said plurality of cells have inner surfaces covered with said 20collection layer.
Regarding instant claim 11, claim 8 of ‘441 teaches being a filter that collects particulate matter in an exhaust gas emitted from a gasoline engine or a diesel engine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7-8 of copending Application No. 17/092,492 (herein ‘492) in view of Harada et al. (JP 2010-094628 A) [IDS dated: 11/09/2020], herein Harada. 
The citations for JP 2010-094628 are made to the translation provided by applicant with the IDS dated 12/28/2020.
Regarding instant claims 1, 2, 5 and 7, claim 1 of ‘492 teaches a porous composite comprising: a porous base material; and a porous collection layer formed on said porous base material, wherein said porous collection layer has a thickness greater than or equal to 6 µm, wherein said porous collection layer has: a plurality of small pores, each with a diameter of greater than or equal to 3 µm and less than or equal to 20 µm, each not exposing the surface of said porous base material (i.e, the other pores of instant claim 7); a plurality of large pores, each exposing a surface of said porous base material; and a sum of areas of exposed regions of said porous base material that are each exposed through each large pore of said plurality of large pores is greater than or equal to 1% of a total area of said porous collection layer and less than or equal to 50% of the total area of said porous collection layer.  ‘492 does not teach that the collection layer contains praseodymium oxide and cerium oxide.
Harada teaches a particulate porous filter (i.e., a porous base layer) coated with a catalyst layer (i.e., collection layer) [Overview, claim 1, Figs. 1-4].  The catalyst layer is composed of a Ce oxide and a Pr oxide and a catalyst metal creating a catalyst metal doped CePr based composite oxide particles [0012, claim 1].  
Harada teaches that by using the catalyst metal doped CePr based composite oxide particles in the filer the particulate burning property is improved and it is advantageous to shorten the particulate combustion time.  Further, the catalyst metal doped CePr composite oxide particles have high heat resistance and high heat resistance and good oxygen storage and release performance, and oxygen exchange reactivity are maintained for a long period of time [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the catalyst metal doped CePr composite oxide particles of Harada in the collection layer of ‘492.  One would have been motivated to do so based upon the improved burning property, high heat resistance and high heat resistance and good oxygen storage and release performance, and oxygen exchange reactivity are maintained for a long period of time.  Thus modified ‘492 meets the claim requirements.

Regarding instant claim 11, claim 7 of ‘429 teaches the porous composite being a gasoline particulate filter that collects particulate matter in an exhaust gas emitted from a gasoline engine.
This is a provisional nonstatutory double patenting rejection.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaki et al. (US 2011/0071019 A1), herein Hanaki.

In regards to claims 1-2, Hanaki teaches a catalyst filter comprising a porous honeycomb substrate (i.e., a porous base material) coated with a porous catalyst layer (i.e., a porous collection layer) [Abstract, 0002-0004, 0067, claim 14, Figs. 1-3].    The catalyst layer comprises a cerium/praseodymium composite oxide powder [0065-0067]

In regards to claim 3, Hanaki teaches the catalyst layer comprises 450 g of a cerium/praseodymium composite oxide powder (Ce:Pr=7:3 (molar ratio)) mixed into 1000 g of water, whereby platinum was supported onto the cerium/praseodymium composite oxide powder. A supported amount of the platinum was set at 8% by mass.  Then 450 g of the platinum-supported cerium/praseodymium composite oxide powder and 50 g of alumina sol were mixed into 2000 g of water, followed by stirring, whereby a slurry was prepared for application [0065-0066].  As the molecular weight of Ce is 140.116 g/mol and Pr is 140.9077 g/mol then the molar ratio is approximately the weight ratio.  Thus the amount of Pr is within the catalyst layer is within the claimed range.

In regards to claim 4, Hanaki is silent to the presence of a reaction layer of praseodymium oxide being present at the interface of the honeycomb structure thus the thickness of the layer in zero which is less than 3 microns.

In regards to claim 10, Hanaki teaches a catalyst filter comprising a porous honeycomb substrate has a plurality of cells partitioned by cell walls and the walls are coated with a porous catalyst layer which covers parts of the inner walls of the cells [Abstract, 0002-0004, 0010, 0014, 0067, claim 14, Figs. 1-3].     

In regards to claim 11, Hanaki teaches the filter is for purification of particulates from exhaust gas form internal combustion engines such as gasoline engines or diesel engines [Abstract, 0001, 0131].  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki et al. (US 2011/0071019 A1), herein Hanaki, as applied to claim 1 above, and further in view of Nakatsuji et al. (US 2007/0025901 A1), herein Nakatsuji. 

In regards to claims 9-10, Hanaki does not teach the thickness of the catalyst layer nor the SEM number of resultant straight lines as claimed from said SEM image.
Nakatsuji teaches a catalyst layer for exhaust gases applied to a honeycomb substrate [Abstract, 0066-0067].  The catalyst layer comprises praseodymium oxide [Abstract, 0014-0021, claim 1].
Nakatsuji teaches that in cases when a porous honeycomb substrate is impregnated with the catalyst slurry to form the catalyst layer the catalyst layer has a thickness of 20 microns or more [0068-0069].    This thickness range is necessary to ensure high purification [0069]. This ranges overlaps the claimed range.

	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Modified Hanaki does not teach the value obtained by dividing the number of a plurality of overlapping straight lines that overlap with pixels indicating said collection layer by a total number of said plurality of straight lines is greater than or equal to 50% and less than or equal to 90 % nor wherein a value obtained by dividing the number of overlapping straight lines that overlap with pixels indicating said collection layer by an amount less than or equal to 10% of a thickness of said collection layer, among said plurality of overlapping straight lines, by the total number of said plurality of straight lines is greater than or equal to 30%.
	However, Hanaki is expected to meet the limitations as Hanaki teaches a substantially similar catalyst formed of a cerium/praseodymium composite oxide particles applied via a slurry method as the claimed collection layer that the properties of the layers are expected to be substantially similar. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes art teaching filters with catalyst layers comprising praseodymium oxide including: Hilgendorff et al. WO 2012/156883, Zhao et al. US 2017/0001172; Yamada et al. (US 2014/0364305 A1); Ohtake et al. (US 2012/0309614); Nagashima (US 2015/0111727 A1); and Daido (US 2016/0115835).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784